DETAILED ACTION
Application 16/484319, “POSITIVE ELECTRODE FOR LITHIUM-SULFUR BATTERY COMPRISING MAGHEMITE AND LITHIUM-SULFUR BATTERY COMPRISING THE SAME”, is the national stage entry of a PCT application filed on 10/15/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 2/10/21.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhao (“Prussian blue-derived Fe2O3/sulfur composite cathode for lithium–sulfur batteries”, Materials Letters, Volume 137, 15 December 2014, Pages 52-55), Kanno (US 2010/0092865) and Wikipedia: Iron (III) oxide (Wikipedia’s “Iron (III) Oxide” page as published on 1/27/2018; https://en.wikipedia.org/w/index.php?title=Iron(III)_oxide&oldid=822614759).
Regarding claim 1, Zhao teaches a positive electrode for a lithium-sulfur battery comprising (“cathode for lithium-sulfur batteries”, abstract): a positive electrode active material (“S” or “sulfur” at section 2, second paragraph); a conductive material (“conductive carbon black” at section 2, second paragraph); a binder (“polyvinylidene fluoride” at section 2, second paragraph); and an iron oxide (“Fe2O3” at abstract, Section 2, second paragraph).

Zhao does not appear to teach wherein the iron oxide is maghemite.
However, maghemite (-Fe2O3) and -Fe2O3 are the two common, naturally occurring, and easily synthesized forms of Fe2O3 (see Wikipedia: Iron(III) oxide page).  Therefore, it would have been obvious to try -Fe2O3 in the place of the Fe2O3 of Zhao under the “obvious to try” rationale set forth in MPEP 2141.
Alternatively, in the battery art, Kanno teaches -Fe2O3 as a preferable form of Fe2O3 for providing enhanced capacity electrodes (paragraphs [0019, 0037]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Zhao by using maghemite (-Fe2O3) as the Fe2O3 for the benefit of making use of a form of iron oxide known to be associated with high capacity electrodes as taught by Kanno.

Regarding claim 6, Zhao remains as applied to claim 1.  Zhao further teaches wherein a content of maghemite is 0.1 to 15 parts by weight based on 100 parts by weight of solid materials of the positive electrode (Zhao section 2 second paragraph 

Regarding claim 7, Zhao remains as applied to claim 1.  The embodiment of Zhao section 2 does not appear to teach wherein the positive electrode active material is a sulfur-carbon composite.
However, Zhao further teaches that it is conventional to utilize carbon-sulfur composites for the benefit of constraining sulfur, improving cycle performance, and/or acting as polysulfide reservoir (see Zhao Introduction).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a sulfur-carbon composite in the positive electrode active material for the benefit of effecting at least one of the benefits associated with the composite taught by Zhao.  Such a modification merely requires combination of elements known in the art at the time of invention to yield predictable results; therefore, a prima facie case of obviousness exists in accordance with MPEP 2141.

Regarding claim 8, Zhao remains as applied to claim 1.  Zhao further teaches the positive electrode being used as a subcomponent of a lithium sulfur battery further including a negative electrode and a separator between the electrodes (“coin cells” at Section 2 second paragraph).

Claims 2-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhao, Kanno, Wikipedia: Iron (III) oxide, and Tanihara (USP 4865834).
Regarding claim 2-5 and 9, Zhao remains as applied to claim 1.  Zhao further teaches the maghemite being in a form of secondary particles formed as aggregates of primary particles (“aggregation of Fe2O3” at section 3; see also Figure 2 which illustrates circled aggregates), the secondary particles having a diameter in the range of 1 to 50 microns (see Figure 2 which illustrates aggregates having size of around 1 micron), and the primary particles having a dimeter in the 50 to 500 nm range (e.g. “300 nm” at Section 3).

Zhao teaches the primary particles as cubic rather than plate shape, and does not expressly teach the secondary particles being spherical.
However, in the related art of maghemite particle production, Tanihara teaches the production of plate-like maghemite particles (see abstract) of 30-500 nm diameter (c3:64-68), useable in various applications (c1:7-14).
It has been held that selection of the shape and relative dimensions of claimed object is a matter of obvious design choice, absent a showing that the claimed shape is consequential or critical (MPEP 2144.04 IVA, IVB).  In this case, although Zhao utilizes cubic primary particles, Zhao does not criticize or otherwise teach that plate shaped Fe2O3 particles would not be suitable for the same purpose.  Accordingly, it would have been obvious to use primary particles of a different shape, such as plate shaped as in Tanihara, with the expectation that processed plate shaped maghemite can be used to 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723